Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
	Claims 2, and 5 – 7 are canceled. Claims 1, 3, 4, and 8 are rejected under 35 U.S.C. 103.
Response to Arguments 
	The following is in response to the applicant’s remarks filed 08/17/2021.
	The applicant argues that Yoshinaka fails to anticipate the claimed invention as the examples of Yoshinaka do not teach an example wherein the substrate temperature is maintained within the claimed range. Additionally, the applicant argues that the claimed invention is nonobvious over Yoshinaka as the claimed temperature range imparts superior properties that would have been unexpected as shown in the Rule 1.132 declaration filed 08/17/2021. The declaration shows that within the claimed temperature range the resulting coating is shown to have a lower carbon impurity content as well as a more even surface on the deposited thin film coating. 
	The examiner finds the argument that Yoshinaka fails to anticipate the claimed invention as it does not show an explicit example within the claimed temperature range unpersuasive. Yoshinaka teaches the reaction temperature within the range of 160 ºC or higher in combination with the understanding that too high of a reaction temperature results in deteriorated film deposition (uneven surface), or too low of a temperature resulting in low productivity is sufficient in teaching the claimed range [0034]. While Yoshinaka does not teach a clear example within the claimed range it does not show that
	Regarding the argument for unexpected results, Yoshinaka fails to teach a relationship between carbon impurities and substrate temperature. However, in view of the newly cited 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaka, US20060275545A1 (in IDS), and Hashim, US20110014359A1.

Regarding claim, 1 Yoshinaka teaches a method for producing an yttrium oxide-containing thin film by atomic layer deposition (forming a yttrium oxide thin film by atomic layer deposition)[0002][0003][0005], the method comprising:
(A) a step for introducing a raw material gas containing tris(sec-butylcyclopentadienyl) yttrium into a treatment atmosphere to deposit tris(sec-butylcyclopentadienyl) yttrium on a substrate (vaporize and introduce tris(sec-butylcyclopentadienyl) complex to a substrate)[0024][0030]; and
(B) a step for introducing a reactive gas containing water vapor into the treatment atmosphere and causing the reactive gas to react with the tris(sec-butylcyclopentadienyl) yttrium that has been deposited on the substrate, thereby oxidizing yttrium (using water vapor as an oxidizing reactive gas)[0031][0033].
wherein the temperature of the substrate in step (B) falls within the range of 150° C. to 300° C (the substrate temperature is preferable 160 - 800ºC)[0034].
	Yoshinaka does not teach that the claimed range is necessary for impurity content (as shown in Rule 1.132 declaration)
	Hashim teaches a method for making a thin film yttrium layer through atomic layer deposition [0029] wherein substrate temperature is maintained in a range of 150 – 250 ºC [0030] 
	Then, it would have been obvious to one skilled in the art before the filing date to arrive at the narrower range shown to have unexpected results through routine optimization of the broader temperature range taught in Yoshinaka to reduce impurities. 

Regarding claim 3, combined Yoshinaka teaches the method for producing an yttrium oxide-containing thin film according to claim 1.
Further, Yoshinaka teaches wherein the method has a step for discharging the gas of the treatment atmosphere between step (A) and step (B), and/or following step (B) (reaction chamber contains an exhaust line)[fig. 2].

Regarding claim 4, combined Yoshinaka teaches the method for producing an yttrium oxide-containing thin film according to claim 1.
Further, Yoshinaka teaches wherein a film formation cycle including step (A) and step (B) is repeated in this order (vaporize and introduce tris(sec-butylcyclopentadienyl) complex to a substrate, and then introduce a reactive gas)[0030][0031].

Regarding claim 8, combined Yoshinaka teaches the method for producing an yttrium oxide-containing thin film according to claim 3. 
Further, Yoshinaka teaches wherein a film formation cycle including step (A) and step (B) is repeated in this order (vaporize and introduce tris(sec-butylcyclopentadienyl) complex to a substrate, and then introduce a reactive gas)[0030][0031].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                      

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796